COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER WITHDRAWING MEDIATION ORDER



Cause number:               01-16-00094-CV

Style:               Altus Healthcare Management Services, ZT Management, LLC and
Taseer A. Badar, LCS Surgical Affiliates, LP LCS Surgical Affiliates GP, Inc. and Dr. Raza
Pasha, True View Surgery Center One, LP, True View Affiliate, LLC Sourabh Sanduja and
John Mangalindan v. Cong Thu Nguyen, M.D.

Date motion filed:          March 7, 2016

Type of Motion:             Objection to Mediation

Party filing motion:        Appellee (Agreed Objection)



      It is ordered that Appellee=s agreed objection to mediation is granted.                                               We
withdraw our Mediation Order dated February 26, 2016.

Judge's signature: /s/ Evelyn Keyes
                    x Acting individually


Date: March 11, 2016
*       Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).